Citation Nr: 0513126	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.   

2.  The veteran's service-connected bilateral hearing loss is 
productive of Level II hearing loss in the right ear and 
Level II hearing loss in the left ear


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86(b), Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  a letter dated in November 2002 and in the 
statement of the case and supplemental statement of the case.  
These documents in combination informed the veteran of the 
information and evidence necessary to substantiate the claim, 
which evidence he was expected to submit, and which evidence 
VA would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

The veteran is claiming that he is entitled to an increased 
rating for his service-connected bilateral hearing loss.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A November 2002 VA audiology examination shows that the 
veteran complained of bilateral hearing loss, with difficulty 
in normal daily listening situations.  At that time the 
veteran underwent a VA audiological evaluation.  The pure 
tone thresholds in decibels at 1000, 2000, 3000, and 4000 
hertz, were as follows: in the right ear, 30, 15, 80, and 105 
decibels, respectively; and in the left ear, 30, 20, 90, and 
105 decibels, respectively.  The average pure tone threshold 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) for the right ear was 58 decibels and for the left ear 
was 61 decibels. The veteran had a speech discrimination 
score of 94 percent correct in the right ear, and 94 percent 
correct in the left ear. 

The examination report contains a diagnosis that pure tone 
test results indicated reverse slope moderate loss rising to 
normal at 2000 Hz sloping to profound sensorineural hearing 
loss bilaterally.  Speech reception thresholds were in 
agreement with pure tone test results.  Word recognition 
scores were excellent bilaterally.  Tympanograms revealed 
normal middle ear volume bilaterally with no mobility (type 
B).  Acoustic reflex thresholds were absent bilaterally.

Private medical records include an April 2003 letter from 
Sheldon L. Davis, M.D., which contains a report of findings 
from examination of the veteran's ears and audiology testing.  
Physical examination revealed thickened tympanic membranes 
bilaterally.  The letter recorded that formal audiometry 
showed symmetric hearing with respect to the right and left 
ears.  There was a mild to moderate low frequency hearing 
loss in both ears, somewhat worse on the left with a slight 
conductive component.  The hearing in both ears rises into 
the low-normal range at 1000 and 2000 Hz but then 
precipitously drops off at 3000 Hz and above.  The hearing 
loss in these high frequencies is profound.  The veteran's 
speech discrimination was excellent in both ears.  The report 
contains an impression of bilateral mild to moderate to 
profound permanent sensorineural hearing loss with well 
preserved discrimination.

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

In this case, as reflected in the November 2002 VA 
audiological evaluation, the average pure tone thresholds 
were 58 decibels in the right ear and 61 decibels in the left 
ear, while speech audiometry revealed speech recognition 
ability of 94 percent in both ears. This equates to Level II 
hearing loss in both ears, under Table VI. Applying these 
designations under Table VII, a zero percent evaluation 
remains warranted.

The findings discussed in the April 2003 letter from Dr. 
Davis are consistent with those from the VA examination, and 
do not show that the veteran's hearing loss has worsened 
since the VA examination.

The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the current noncompensable evaluation reflects. The 
veteran's lay assertions of decreased hearing, however, are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered." Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial compensable evaluation for 
bilateral hearing loss, and the claim is denied. In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


